Citation Nr: 1034145	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a chronic lung disease, to 
include bronchitis, chronic obstructive pulmonary disease, and 
asbestosis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.

By a decision entered in July 2007, the RO denied service 
connection for bronchitis.  The Veteran appealed to the Board of 
Veterans' Appeals (Board).

In May 2009, while his appeal to the Board was pending, the 
Veteran testified at a hearing held before a Veterans Law Judge 
of the Board, sitting at the RO.  The Board remanded the case for 
additional development in September 2009, recharacterizing the 
issue on appeal as entitlement to service connection for a 
chronic lung disease, to include bronchitis, chronic obstructive 
pulmonary disease, and asbestosis.  Following development, the 
agency of original jurisdiction (AOJ) continued to deny the 
claim.  The case was returned to the Board in March 2010.

For the reasons set forth below, this appeal is again being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.


REMAND

In May 2010, the Board wrote the Veteran, informed him that the 
Veterans Law Judge who conducted the hearing in May 2009 was no 
longer employed by the Board, and asked him if he wanted to 
attend another hearing.  In August 2010, the Veteran indicated 
that he would like to appear at a hearing before a Veterans Law 
Judge of the Board via video conference at the RO.  In light of 
the Veteran's request, his claims file must be returned to the 
AOJ.  A remand is required.  38 C.F.R. §§ 19.9, 20.704 (2009).



For the reasons stated, this case is REMANDED for the following 
action:

The Veteran should be scheduled for a 
video conference hearing at the RO, to be 
held before a Veterans Law Judge of the 
Board.  The claims file should be returned 
to the Board well in advance of the 
hearing so that the presiding Judge can 
review it.

No action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument while 
the case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purpose of this 
remand is to comply with the governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2009).

